BRICKEN, Presiding Judge.
It appears from the record that this prosecution originated in the Recorder’s Court of the City of Birmingham. From a judgment of conviction in said court an appeal was taken and perfected to the circuit court. A demand for a jury trial was made, and granted, in the circuit court. The defendant was there tried upon a complaint filed by the City Attorney. Said complaint was in words and figures as follows;



“Comes the City of Birmingham, Alabama a municipal corporation, and complains that S. Palmer Keith, Jr. within twelve months before the beginning of this prosecution and within the City of Birmingham or the police jurisdiction thereof, did on to-wit April 15th 1949 park an automobile between the hours of seven A.M. and seven P.M. for a continuous period of more than one hour within the area of the City bounded on the North by the North line of 4th Avenue North, on the East by the east line of 21st street North, in the South by the south line of First Avenue North and on the West by the west line of 18th Street North, contrary to and in violation of Section 1329, of the General Code of Birmingham of 1944.”
The defendant filed demurrers to the complaint based upon numerous grounds. The demurrers were overruled, and thereupon defendant moved the court orally to dismiss the appeal. The trial court also denied the motion to dismiss. These rulings of the court are assigned as error. However, we are of the opinion the court ruled correctly in each instance.
The insistence that Section 1329 of the General City Code of Birmingham, under which the prosecution of this case was had, is invalid is wholly without merit. Title 37, Section 455 of the Code of Alabama 1940; and the further insistence that the Circuit Court of Jefferson County was without jurisdiction to try this case is likewise so clearly without merit no discussion is necessary. Code of Alabama 1940, Title 37, Section 587.
The trial of this case below proceeded throughout without error. The evidence in the case was ample in every way to support the verdict of the jury and sustain the judgment of conviction from which this appeal was taken. Under said evidence, which was without dispute or conflict, the trial court would have been justified in directing a verdict for the City, if such request had been made in writing as the law requires. No further discussion is necessary.
Affirmed.